The appeal in this case questions the constitutionality of Chapter 20235, Laws of Florida, 1941. (Sec. 695.20, F.S. '41, F.S.A.) The pertinent part of which is Section 1:
"Whenever anyone shall have contracted to purchase real estate in the State of Florida, prior to January 1, 1930, by written agreement requiring all payments to be made within ten years from the date of the contract, or has accepted an assignment of such an agreement, and the fact of the existence of such a contract of purchase, or assignment, appears of record from the instrument itself or by reference in some other recorded instrument, and shall not have obtained and placed of record a deed to the property or a decree of a court of competent jurisdiction recognizing his rights thereunto, *Page 721 
and is not in actual possession of the property covered by the contract or by the assignment, as defined in Sec. 95.17 (he, his widow, heirs, personal representatives, successors and assigns, shall have no further interest in the property described in the contract, or the assignment, by virtue thereof,) and the record of such contract, assignment or other record reference thereto, shall no longer constitute either actual or constructive notice to a purchaser, mortgagee, or other person acquiring an interest in the property, unless within six months after this law shall take effect, [approved April 26, 1941] he or some one claiming under him shall:
(1) Place on record a deed or other conveyance of the property from the holder of the record title; or
(2) Place on record a written instrument executed by the holder of the record title evidencing an extension or modification of the original contract and showing that the original contract remains in force and effect; or
(3) Institute, or have pending, in a court of competent jurisdiction a suit for the enforcement of his rights under such contract."
Appellant contends the act is violative of Article III, Section 33, Florida Constitution:
"No statute shall be passed lessening the time within which a civil action may be commenced on any cause of action existing at the time of its passage."
That it violates Section 4, Declaration of Rights, Florida Constitution.
That it impairs the purchaser's contract and denies him the equal protection of the law as secured by the Fourteenth Amendment to the United States Constitution.
And last that the title is bad by not conforming to Article III, Section 16, Florida Constitution.
The objection based upon Article III, Section 33, forbidding the passage of Acts lessening the time within which civil actions may be commenced is the only one that deserves serious consideration. Such considerations, however, is minimized because it has been held uniformly that acts shortening statutes of limitations do not violate constitutional provisions against the impairment of contracts if a reasonable *Page 722 
time is allowed for bringing action. Sammis v. Bennett, 32 Fla. 458, 14 So. 90; Re: Estate Ollie M. Woods, 133 Fla. 730,183 So. 10; Terry v. Anderson, 95 U.S. 628, 24 L. Ed. 365; Vance v. Vance, 108 U.S. 514, 2 S. Ct. 854, 27 L. Ed. 808; Evans v. Finley, 166 Or. 227, 111 P.2d 833, 133 A.L.R. 1318; Campbell v. Horne, 147 Fla. 523, 3 So. 2d 125; Key v. Jones, (Tex.) 191 S.W. 736; Mulvey v. City of Boston, 197 Mass. 178, 83 N.E. 402; Lewis v. Crowell, 205 Mass. 497, 91 N.E. 910; Vanderbilt v. Hegeman, 284 N.Y. Supp. 586, 157 Misc. 908; Tipton v. Smythe,78 Ark. 392, 94 S.W. 678, 115 Am. St. Rep. 44, 7 L.R.A. (N.S.) 714, 8 Ann. Cas. 521; Wheeler v. Jackson, 137 U.S. 245, 11 S. Ct. 76, 34 L. Ed. 659; People v. Turner, 117 N.Y. 227, 22 N.E. 102, 15 Am. St. Rep. 498, affirmed 168 U.S. 90, 18 S. Ct. 38, 42 L. Ed. 392.
The objection to the title to the Act must fail because the Act has been reenacted into the gerenal revision. See Chapter 22000, Acts of 1943 and McConville v. Fort Pierce Bank  Trust Company, 101 Fla. 727, 135 So. 392.